Citation Nr: 1729685	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-16 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1969.  There are periods noted of active duty for training (ACDUTRA) from December 1982 to December 1998; and additional reserve duty time documented from February 1998 to December 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a hearing before the undersigned in a February 2012 hearing at the RO.  A transcript of the hearing is of record.

The case was remanded by the Board for additional development in October 2012 and January 2014.

Unfortunately, for reasons discussed below, the Board finds that the directives of the January 2014 Remand have not been substantially complied with regarding the claim on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets additional delay, review of the record reveals that additional development is needed to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In January 2014, the Board remanded the claim to obtain a VA addendum medical opinion to the April 2009 opinion for the claim of service connection for a lumbar spine disability.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  The Board asked the examiner to offer an opinion on whether it is at least as likely as not that a lumbar spine disability is related to the Veteran's active military service, to include the service treatment records (STRs) reflecting back complaints/lumbosacral strain.  In rendering his opinion, the examiner was asked to consider the Veteran's statements regarding the onset and the continuity of lumbar spine symptomatology.  The Board requested that the Veteran's lay statements received in January 2009 and dated in December 2012 also be considered.  The examiner was asked to provide supporting rationale for the opinion expressed.

The original negative April 2009 VA examination opinion was based, in significant part, on the silent STRs after May 1967, and does not reflect consideration of the Veteran's assertion of an in-service back injury and continuing back symptoms thereafter. 

In a January 2014 VA addendum opinion, the examiner determined that the Veteran's current back condition is less likely as not caused by or a result of lumbosacral strain and back pain during active duty.  The examiner opined that records show he received treatment for back pain on several occasions during active service; however, there was no mention of a low back condition in his extension examination in February 1969, or in any of his U.S. Coast Guard Reserve annual examinations from 1981 to 2007.  The examiner further indicated that, while in the Reserve, the Veteran held civilian occupations such as mechanic, freight car inspector and general foreman, and a history of injury while performing civilian occupations is unknown.

The January 2014 opinion does not provide a rationale for this opinion, and does not appear to consider all lay and medical evidence of record, including the Veteran's statements regarding the onset and the continuity of lumbar spine symptomatology.  Stegall v. West, 11 Vet. App. 268, 271.  This addendum opinion is again based on the silent STRs and Coast Guard Reserve records, but the examiner does not provide any bases for rendering this opinion.

As noted above, VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate when it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion... that contributes probative value to a medical opinion.").  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Accordingly, the Board finds a remand is required to obtain an addendum opinion that addresses the likelihood that the Veteran's lumbar spine disability is related to his military service and that is based upon full consideration of all pertinent lay and medical evidence of record.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private treatment records relevant to his claimed disability.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After obtaining any outstanding records, the Veteran should be afforded an addendum VA opinion, provided by a new examiner, regarding his lumbar spine disorder.  The examiner shall note in the report that the entire electronic claims file has been reviewed.  Following a review of the claims file, the examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed lumbar spine disability began in service or is otherwise the result of a disease or injury in service?  

All opinions must be supported by a clear rationale and reasoning behind the opinion.  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  If it is not possible to provide the requested opinion without resorting to speculation, the examiner should state why speculation would be required in this case.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

Though the following list is not exhaustive, the opinion provider is advised that the Veteran makes the following statements:

* In July 1967, he fell 4 to 5 feet through the bottom of an aircraft, hit his back on a stair railing, felt "everything crack" and was in a lot of pain.  See BVA hearing transcript of October 2012, page 6.  He states that he was put on light duty for approximately six months.  See hearing transcript page 7.  The STRs reflect treatment for back complaints in November 1966 and May 1967, at which time the diagnosis was lumbosacral strain.  He testified that he was never examined prior to discharge from active duty discharge, but he reported that he still experienced pain at that time. 

* He also reports that he injured his back in the same location while moving lockers while serving on ACDUTRA in January 1970.  See Veteran's statement received April 16, 2015.  

* He also testified that during his regular reserve examinations, he reported that his back always hurt.  See hearing transcript, page 10.  

* The Veteran testified that he was treated by private providers in the early 1970's and had a spinal tap in association with that treatment.  He also sought treatment from chiropractors during this period.  See hearing transcript page 9.  He sought treatment from a private neurosurgeon and a private orthopedic surgeon in the early 1970's. He provided a list of treating physicians who saw him for his back disability from 1971 through 2015.  See Veteran's statement received April 16, 2015.  

* The Veteran has testified that after service, he worked for the railroad in an administrative position and has been in no car accidents or had any other injuries to his back since that time.  

* In an April 2008 letter from C.A. Arce, MD., he reports a diagnosis of lumbar spondylosis and stenosis, especially pronounced at the L4-5 level and neurogenic claudication secondary to lumbar spondylosis.  Spondylosis and stenosis, to a lesser degree at the L2-3 and L3-4 levels was also noted.  The Veteran's in-service accident is referenced in this report.  A L4 laminectomy was performed in April 2008.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide the medical rationale for doing so.  The absence of treatment records is not a legally sufficient reason for rejecting the Veteran's reports, unless the existence of such records would be medically expected.

3.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

